Citation Nr: 0517560	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  99-06 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to compensable evaluation for bilateral 
hearing loss.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease with hypertension.  

3.  Entitlement to service connection for arthritis of the 
thoracic spine.  

4.  Entitlement to service connection for arthritis of the 
lumbar spine.  

5.  Entitlement to service connection for arthritis of the 
upper extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to June 
1971

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Denver, Colorado 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.   

The veteran presented testimony at the RO in December 1998 
and before the undersigned Veterans Law Judge at a hearing at 
the RO in June 2002; transcripts of the proceedings are 
associated with the claims folder.  

These matters were previously before the Board in September 
2002.  At such time, the Board found that new and material 
evidence had been received to reopen the claims for service 
connection for arthritis of the thoracic and lumber spine and 
both upper extremities.  Those issues, as well as the issue 
of an increased rating for service-connected hearing loss 
were remanded to the RO for additional development.  Upon 
completion of the development, in November 2004, the RO 
issued a supplemental statement of the case, in which it 
continued the denial of the veteran's claims.  Hence, the 
claims folder has been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss manifested by 
Level I hearing acuity in the right ear and Level III hearing 
acuity in the left ear.  

2.  The veteran's service medical records do not show entries 
for complaints, findings, or treatment for arteriosclerotic 
heart disease or hypertension.  

3.  The veteran's current heart disease, diagnosed as aortic 
stenosis manifested by typical murmur, and hypertension, was 
first manifested many years following service, and is not 
etiologically related to service.  

4.  Degenerative joint disease of the thoracic spine was 
first manifest several years following service and the 
probative evidence does not show that such is etiologically 
linked to service or to a service-connected disability.  

5.  Degenerative joint disease of the lumbar spine was first 
manifest several years following service and the probative 
evidence does not show that such is etiologically linked to 
service or to a service-connected disability.  

6.  The veteran has osteoarthritis of the upper extremities 
that has been linked to diffuse idiopathic skeletal 
hyperostosis (DISH) and is not etiologically related to 
service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85-4.87 (2004).  

2.  Arteriosclerotic heart disease with hypertension was not 
incurred in or aggravated during active military service nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

3.  Arthritis of the thoracic spine was not incurred in or 
aggravated during active military service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).  

4.  Arthritis of the thoracic spine was not proximately due 
to, the result of, or aggravated by service-connected disease 
or disability. 38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).

5.  Arthritis of the lumbar spine was not incurred in or 
aggravated during active military service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).  

6.  Arthritis of the lumbar spine was not proximately due to, 
the result of, or aggravated by service-connected disease or 
disability. 38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).

7.  Osteoarthritis of the bilateral upper extremities was not 
incurred in or aggravated during active military service nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2004).  

8.  Osteoarthritis of the bilateral upper extremities was not 
proximately due to, the result of, or aggravated by service-
connected disease or disability. 38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, the veteran filed his claims to reopen 
service connection for arthritis of the lumbar and thoracic 
spine and upper extremities in January 1998.  He also claimed 
service connection for a heart condition and an increased 
rating for his service-connected hearing loss.  In a February 
1998 letter, the RO advised the veteran to identify all 
treatment since discharge from service for treatment of a 
heart condition or hypertension.  He was also advised to 
identify treatment for cervical arthritis and hearing loss.  
Finally, he was advised of the criteria necessary to reopen 
the claims for service connection for thoracic and lumbar 
spine and upper extremity arthritis.  

Later, in an April 2004 letter, pursuant to the VCAA, the RO 
advised the appellant of the types of evidence that needed to 
send to VA in order to substantiate the claims, as well as 
the types of evidence VA would assist in obtaining.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had recently received in connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified VA medical center.  The 
RO has obtained the veteran's VA outpatient treatment 
records.  Moreover, the veteran was afforded VA examinations 
as noted below.  Finally, the veteran was afforded an 
opportunity to testify before the RO in December 1998 and 
before the undersigned June 2002.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Hearing Loss

The veteran contends that a compensable rating is warranted 
for his service-connected hearing loss.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was afforded a VA audiology examination in 
February 1998.  At such time, he complained of difficulty 
with background noises.  A physical examination of the ears 
was normal.  The audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
30
55
60

LEFT
30
35
70
70


Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  

During the hearing at the RO in December 1998, the veteran 
complained of difficulty hearing women's voices.  He could 
not hear the TV or the telephone as each was obscured by 
background noise.  He wore hearing aids in both of his ears.  

He was afforded another VA audiology examination in October 
2000.  The audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
40
30
55
55

LEFT
25
35
70
70


Speech audiometry revealed speech recognition ability of 96 
percent in both the right and left ears.  

Finally, the veteran was afforded another VA audiology 
examination in May 2004.   The audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:






HERTZ



1000
2000
3000
4000
RIGHT
40
40
60
60

LEFT
35
40
70
70


Speech audiometry revealed speech recognition ability of 96 
percent in both the right and left ears.  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.86 (2004).

During the February 1998 VA audiologic examination, puretone 
thresholds were 30, 30, 55, and 60 for the right ear and 30, 
35, 70, and 70 for the left ear.  The puretone threshold 
average is 43.75 for the right ear and 51.25 for the left 
ear.  Speech audiometry revealed speech recognition ability 
of 100 percent in the right ear, and 96 percent in the left 
ear.  Application of these scores to Table VI results in 
designation of I for the right ear and I for the left ear.  
However, since the left ear hearing loss results in an 
exceptional pattern of hearing loss, application of his score 
to Table VIA results in a designation of III for the left 
ear.  38 C.F.R. § 4.86(b).  Nevertheless, when these 
designations of impaired efficiency are applied to Table VII, 
the percentage evaluation for hearing impairment is 
noncompensable.  

During the October 2000 VA audiologic examination, puretone 
thresholds were 40, 30, 55, and 55 for the right ear and 25, 
35, 70, and 70 for the left ear.  The puretone threshold 
average is 45 for the right ear and 50 for the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  Application of the right ear scores to 
Table VI results in designation of I.  Application of the 
left ear scores to Table VIA results in a designation of III 
for the left ear.  When these designations of impaired 
efficiency are applied to Table VII, the percentage 
evaluation for hearing impairment is noncompensable.  

Finally, during the May 2004 VA audiologic examination, 
puretone thresholds were 40, 40, 60, and 60 for the right ear 
and 35, 40, 70, and 70 for the left ear.  The puretone 
threshold average is 50 for the right ear and 53.75 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in both ears.  Application of the right 
ear scores to Table VI results in designation of I.  
Application of the left ear scores to Table VIA results in a 
designation of III for the left ear.  When these designations 
of impaired efficiency are applied to Table VII, the 
percentage evaluation for hearing impairment is 
noncompensable.  

In consideration of the foregoing, the Board finds that the 
criteria for a compensable evaluation have not been met.  In 
making this determination, the Board has considered the 
statement in the record with regard to the severity of the 
veteran's hearing loss and the Board in no way discounts the 
difficulties that the veteran experiences as a result of his 
hearing loss.  However, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

Finally, in reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



III.  Service Connection Claims

A.  Legal Criteria

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection.  Degmetich v. 
Brown, 104 F.  3d 1328 (Fed. Cir. 1997).  To establish 
service connection for a disability, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Further, 
certain chronic diseases may be presumed to be service 
connected if they manifest to a degree of 10 percent or more 
within one year of discharge from service.  Cardiovascular 
disease and/or arthritis are among the diseases listed as 
eligible for presumptive service connection.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2004).  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

When making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  38 
C.F.R. § 3.303(a) (2004).



B.  Arteriosclerotic Heart Disease With Hypertension.

The veteran's service medical records are of record.  During 
an induction examination in March 1951, examination of his 
heart was normal.  Blood pressure reading was 110/62.  The 
veteran was noted to be overweight.  A Report of Medical 
Evaluation dated in April 1951 also reported a normal heart 
evaluation.  During a reenlistment examination in March 1955, 
examination of the heart was normal.  Blood pressure was 
110/66.  A report of dated examination, dated in June 1964 
noted a blood pressure reading of 126/88.  An 
electrocardiographic record did not note any problems.  The 
clinical impression was a routine study.  Service medical 
records reflect that the veteran was treated for a cervical 
strain following a coughing spell in 1966.  

During a Report of Medical Examination in August 1968, the 
veteran reported that his present health was good.  A 
clinical evaluation of the heart was normal.  Blood pressure 
was 124/88.  An electrocardiographic examination was within 
normal limits.  

A November 1970 Report of Medical Examination noted a history 
of excessive gas, shortness of breath, pressure and pain in 
the chest, indigestion, numerous gall bladder series, 
frequent night sweats, and occasional cramps in the legs.  A 
clinical evaluation of the heart was normal.  Blood pressure 
was 128/88.  An electrocardiographic examination was within 
normal limits.  

In May 1978, the veteran reported for medical treatment with 
complaints of chest pain.  He reported a history of sharp 
anterior chest pain for one week's duration.  His noted risk 
factors included cigar smoking, and "borderline" 
hypertension that had been monitored for the past eight 
months.  His admission EKG was within normal limits as was an 
EKG performed on the second day of hospitalization.  His 
cardiac enzymes were normal.  The diagnosis was chest pain, 
of unknown etiology, with no evidence of significant coronary 
artery disease.  

In January 1998, the veteran claimed entitlement to service 
connection for a heart condition with hypertension.  An EKG 
report dated in February 1998 was interpreted as "abnormal" 
and showed evidence of a prior inferior infarct, age 
undetermined. 

He was afforded a VA examination in February 1998.  Therein, 
the veteran complained of vague symptomatology of fatigue 
since the 1960's.  He stated that he was diagnosed with 
hypertension in 1969 and treated with sublingual 
nitroglycerin.  He stated that he was treated for a 
myocardial infarction in 1978.  His current complaint was 
intermittent chest pain.  The pain was substernal, and 
occasionally radiated to the left arm.  There was no 
associated diaphoresis, nausea, or vomiting.  Upon physical 
examination, blood pressure readings 134/88, 132/84, and 
134/88.  Heart rate was 72.  The diagnosis was essential 
hypertension.  

During the RO hearing in December 1998, the veteran reported 
that he was put on nitroglycerin in 1957 for treatment of 
chest pain.  He stated that he received medication during 
service for treatment of hypertension.  He reported that he 
had a heart attack in 1978.  

The veteran reported for VA outpatient treatment in July 
1999.  Therein, he complained of intermittent chest pain that 
occurred from once a month to once to a week in frequency.  
The pain occurred during stressful moments.  A treatment note 
in September 1999 indicated that the chest pain resolved 
immediately with sublingual nitroglycerin.  

In October 1999, the veteran underwent a left and right heart 
catheritization with angiography.  The final diagnoses were 
normal coronary angiography, normal left ventricular 
contractility, mild resting pulmonary hypertension with 
elevated RA pressure, and successful percutaneous ateriotomy.  

A November 2000 cardiac ultrasound was technically limited 
due to poor ultrasound penetration.  Nevertheless, the 
reports noted normal left ventricular systolic function, no 
aortic valve regurgitation, insignificant stenosis, no 
pulmonary hypertension, or pericardial effusion.  The report 
noted moderate mitral annular calcification.  The ultrasound 
was unable to visualize the right ventricle.  

VA outpatient treatment records in 2004 reflect that the 
veteran was prescribed atenolol for treatment of 
hypertension.  

In May 2004, the veteran was afforded a special VA Cardiology 
Examination.  Prior to the examination, the examiner reviewed 
the veteran's claims folder.  Therein, the veteran reported 
that he was given nitroglycerin in the 1960's.  He stated 
that he had a heart attack in 1978.  The examiner noted that 
the service medical records did reveal treatment with 
nitroglycerin in 1965 but did not reveal what condition was 
being treated.  He further noted that the veteran did not 
suffer from a heart attack in 1978.  Rather, he had chest 
pain of unclear etiology, and hypertension due to his 
obesity.  Presently, the veteran complained of occasional 
chest pain and dyspnea upon exertion.  

The examiner noted a history of obesity and cigar smoking.  
Following a physical examination and careful review of the 
veteran's history, the examiner opined that the veteran had 
aortic stenosis manifested by an typical murmur.  He noted 
that the veteran did not have coronary artery disease.  He 
stated that there was no electrocardiogram on record that 
demonstrated any convincing evidence of myocardial ischemia 
or myocardial infarction.  He stated that the cardiac 
catheritization in 1999 was also negative for any heart 
disease.  He opined that aortic stenosis manifested by 
typical murmur was first noted in 1999 and was not due to or 
incurred during active duty service.  

With respect to the veteran's hypertension, the examiner 
opined that there was no evidence of hypertension during 
service, as isolated blood pressure reading were within the 
range of normal.  

Upon review of the evidence of record, the Board finds that 
the veteran is not currently diagnosed with arteriosclerotic 
heart disease.  While he is diagnosed with aortic stenosis 
manifested by typical murmur, there is no competent evidence 
to suggest that such was manifest during service or shortly 
thereafter.  Rather, the veteran service medical records do 
not show that he had a chronic heart disability during 
service or within the first year post-service.  While the 
veteran alleged that he sustained a heart attack in 1978, the 
associated treatment records only show a diagnosis of chest 
pain of unclear etiology.  

With respect to the associated claim for service connection 
for hypertension, the evidence does not show that 
hypertension was manifested during service or shortly 
thereafter.  Rather, blood pressure readings during and 
shortly after service were normal.  The competent evidence 
reflects that hypertension was not first manifest until many 
years following service, and such has not been etiologically 
linked to the veteran's military service.  

As such, it follows, that the claims for service connection 
for a heart condition with hypertension must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

IV.  Arthritis of the Lumbar and Thoracic Spines and 
Bilateral Upper Extremities

During the veteran's service induction examination in March 
1951, he complained of muscular fatigue on exercise.  He also 
had several other minor complaints associated with exercise.  
An April 1951 Report of Medical Examination noted that the 
veteran was short and much overweight.  He complained of 
pains in his knees and feet when marching.  

In January 1966, the veteran reported the onset of neck pain 
after a coughing fit.  He reported pain in the cervical area 
with radiation into the right shoulder.  The impression was 
"cervical disc".  X-rays of the cervical spine were normal.  
In October 1967, the veteran was treated for neck pain that 
radiated into the right arm and elbow.  He was treated with 
rest and cervical traction.  An August 1968 Report of Medical 
Examination noted that the veteran had slipped a cervical 
disc when he coughed during a cold in 1966.  During his 
separation examination in November 1970, there were no 
pertinent findings of an orthopedic condition of the lumbar 
or thoracic spine or a disability of the upper extremities.  
The pertinent diagnosis was cervical osteoarthritis.  A 
November 1970 x-ray of the cervical spine noted minimal 
degenerative changes with no evidence of left foraminal 
encroachment.  

In August 1971, the veteran reported to the orthopedic clinic 
with complaints of severe pain in the neck and left shoulder.  
The pain was relieved with darvocet.  A September 1971 
outpatient clinic note indicated that the pain was in the 
neck and into the arms.  

The veteran was afforded a VA examination in March 1972 in 
connection with his then-pending claim for an increased 
evaluation for cervical arthritis.  An examination of the 
musculoskeletal system showed no anatomical or functional 
abnormalities.  The examiner noted that there was 
insufficient clinical evidence to warrant a diagnosis of 
musculoskeletal disorders or residuals thereof.  An x-ray of 
the cervical spine was within normal limits.  A x-ray of the 
lumbar spine noted that vertebral bodies were within normal 
alignment and the disc spaces were normal.  

In August 1972, he complained of numbness in the right hand 
and aching and soreness in his neck.  An August 1972 EMG 
report did not show any abnormalities and was interpreted as 
a normal study. 

In August 1975, the veteran complained of progressive pain in 
his dorsal and lumbar spine.  He also complained of 
progressive difficulties with his neck and pain radiating 
down the right arm.  An x-ray of the thoracic and lumbar 
spine noted no significant radiographic abnormalities.  The 
assessment was likely cervical spondylosis.  A neurovascular 
type of thoracic outlet syndrome was also possible.  

He reported to the rheumatology clinic in September 1975 with 
similar complaints.  EMG and nerve conduction studies were 
normal.  

A hospitalization report in May 1978 noted a past history of 
cervical osteoarthritis characterized by vague upper 
extremity and neck symptoms, with occasional numbness and 
tingling down both arms to the hands.  

In August 1984, the veteran was seen with complaints of 
persistent paresthesia in the ulnar aspect of his left hand 
and forearm for about one month's duration.  He recalled no 
injury but noted his long history of cervical problems.  X-
rays of the c-spine revealed disc space narrowing at the C-5, 
C-6, and C-3, 4.  The impression was C-8, T-1 neuritis, and 
possible ulnar neuritis.  In June 1985, he underwent a left 
medial epicondylectomy.  The discharge diagnosis was left 
cubital tunnel syndrome.  

The veteran was afforded a VA examination in August 1996.  
Therein, he complained of pain in his back, hands, legs and 
hips.  Following a physical examination, he was diagnosed 
with osteoarthritis of the shoulders, elbows, wrists, and 
hands, and degenerative arthritis of the cervical spine and 
thoraco-lumbosacral spine.  No opinion was offered with 
respect to the etiology of the disorders.  

In an August 1996 decision, the RO denied service connection 
for arthritis of the thoracic and lumbar spine and both upper 
extremities.  The veteran was notified of the decision but 
did not initiate an appeal.  

In January 1998, the veteran filed a claim to reopen service 
connection for arthritis of the back and shoulders.  

He was afforded a VA examination in February 1998.  Therein, 
the veteran complained of pain in his cervical spine with 
radiation into his shoulders.  A physical examination of the 
cervical spine did not include any neurological findings.  
The assessment was degenerative joint disease of the cervical 
spine with decreased range of motion.  An x-ray of the 
cervical spine showed unchanged degenerative disc disease 
with mild sclerosis in the lower cervical spine.  A 
posterior-anterior and lateral chest x-ray noted 
calcification of the anterior longitudinal ligament involving 
multiple thoracic segments, consistent with DISH (diffuse 
idiopathic skeletal hyperostosis).  

An October 1998 letter from private physician, R. S., M.D., 
indicated that the veteran suffered from chronic degenerative 
changes of the spine that was well documented by x-rays and 
some degree of osteopenia.  In an December 1998 letter, the 
physician opined that after review of several pages of 
records related to the veteran's cervical disc disease, that 
it was "possible" that the degenerative changes in the 
other parts of the entire spine were first manifest by the 
degenerative changes in the cervical spine.  

VA outpatient treatment records in 1999 and 2000 show 
treatment for degenerative joint disease and osteoporosis.  A 
treatment note in June 2000 indicated that the veteran had 
bilateral carpal tunnel syndrome.  He was prescribed splints.  

The veteran was afforded another VA examination in October 
2000.  Therein, he complained of cervical pain, with pain at 
the back of the head going down into the arms.  Upon physical 
examination, lateral rotation and bending produced pain in 
the back of the neck.  Lifting a 5-pound weight caused 
increased neck and shoulder pain.  There was no atrophy of 
the arms or shoulder area.  His strength was normal.  

During the hearing in June 2002, the veteran testified that 
his cervical arthritis caused pain to radiate from his 
shoulder into his arms.  He also complained of numbness and 
tingling in his fingers.  

In October 2003, the Board remanded these matters for 
additional development.  

In May 2004, the veteran was afforded another VA examination.  
Therein, the veteran stated that he had the gradual onset of 
lumbar and mid-back pain approximately 4-5 years ago.  He 
noted that he injured his cervical spine during service.  He 
stated that all of the joints in his upper extremities hurt, 
including his shoulders, elbows, wrists and hands.  He denied 
any swelling of those areas.  He also denied any current 
treatment for the upper extremity joints.  

Following a physical examination and x-ray examination, he 
was diagnosed with degenerative joint disease and 
degenerative disc disease of the thoracic and lumbar spine 
with diffuse idiopathic skeletal hyperostosis (DISH).  He was 
also diagnosed with degenerative osteoarthritis of the 
bilateral shoulders, wrists, hands, and right elbow.  
Following a review of the veteran's service medical records, 
the examiner opined that there was no evidence of lumbar, 
thoracic, or upper extremity arthritis during the veteran's 
active duty service or within one year following service.  
The examiner noted that over the years following discharge, 
the veteran developed increasing and wide spread joint 
symptoms.  His osteoporosis and osteopenia were likely 
related to genetic factors, inactivity, and steroid use.  The 
current x-ray findings of the thoracic spine were much more 
likely due to DISH, for which obesity was a risk factor.  The 
examiner opined that there was insufficient clinical evidence 
to relate the veteran's current conditions to service without 
resorting to speculation.  He stated that it would be 
speculative to relate a cough-related herniated nucleus 
pulposis of the cervical spine to his current systemic 
osteoarthritis.  

Upon review of the evidence of record, the Board finds that 
the criteria for service connection for disabilities 
manifested by arthritis of the thoracic and lumbar spines, 
and bilateral upper extremities, is not met.  In these 
matters, the evidence does not show that disabilities of the 
lumbar or thoracic spine, or bilateral upper extremities were 
manifested during service or within the one-year period 
following service.  While the veteran did sustain a cervical 
injury during service, the records do not show that such 
resulted in additional disability of the spine or upper 
extremities.  Additionally, the competent evidence does not 
show that the veteran's current arthritis of the 
lumbar/thoracic spine and upper extremities is due to or 
aggravated by his service-connected cervical arthritis.  

Rather, the competent probative evidence reveals that 
progressive arthritis was initially manifested several years 
after service.  In this respect, the Board notes that there 
were no findings of a musculoskeletal disorder upon the post-
service VA examination in March 1972.  

In making this decision, the Board has carefully considered 
whether the veteran's current arthritis of the upper 
extremities is due to his service-connected cervical 
arthritis.  In this respect, the Board has considered the 
opinion of R. S., M. D., that noted that cervical arthritis 
"possibly" caused his upper extremity disorder.  However, 
the examiner's opinion that the disorders were "possibly" 
related makes the opinion of the examiner too speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus). 
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative).  As such, the physician's opinion is of limited 
probative weight.  

On the contrary, the Board finds that the more definitive 
opinions expressed by the VA examiner in May 2004 to be 
persuasive and of greater probative value.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  The examiner noted a 
careful review of the veteran's entire claims file.  He noted 
that osteoarthritis was likely due to factors such as 
genetics and obesity, and not likely the result of an 
incident or injury during service.  Rather, he opined that 
upper extremity arthritis was due to diffuse idiopathic 
skeletal hyperostosis (DISH).  Additionally, as indicated 
above, following examination of the veteran and consideration 
of his assertions, the May 2004 examiner opined that it would 
be purely speculative to link arthritis of the lumbar and 
thoracic spines, and upper extremity arthritis to service or 
to the veteran's service-connected cervical spine disability.  

Finally, the Board has considered the veteran's belief that 
he currently has arthritis of the lumbar and thoracic spine 
and upper extremities as a result of his military service or 
due to his service-connected cervical arthritis has been 
considered.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter.  While a 
layman such as the veteran can certainly testify about his 
in-service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.  


ORDER

A compensable rating for bilateral hearing loss is denied.  

Service connection for arterioschlerotic heart disease with 
hypertension is denied.  

Service connection for arthritis of the thoracic spine is 
denied.  

Service connection for arthritis of the lumbar spine is 
denied.  

Service connection for arthritis of the upper extremities is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


